PER CURIAM.
We affirm the trial court’s refusal to set aside a default because the record supports the trial court’s conclusion that the defaulted party’s out-of-state attorney either intentionally or through gross neglect ignored the necessity to respond in court to the summons and complaint served upon the appellant and delivered to his attorney. See Somero v. Hendry General Hospital, 467 So.2d 1103, 1105 (Fla. 4th DCA), petition for review denied, 476 So.2d 674 (Fla.1985).
ANSTEAD, J., and SALMON, MICHAEL H., Associate Judge, concur.
GLICKSTEIN, J., concurs specially with opinion.